UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6582


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOHN VALENTIN,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
New Bern. James C. Dever III, District Judge. (4:11-cr-00114-D-1)


Submitted: November 19, 2020                                Decided: November 23, 2020


Before WILKINSON, KING, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Valentin, Appellant Pro Se. David A. Bragdon, Assistant United States Attorney,
Jennifer P. May-Parker, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Valentin appeals the district court’s order denying his motion for a sentence

reduction under section 404 of the First Step Act of 2018 (“First Step Act”), Pub. L. No.

115-391, 132 Stat. 5194. Although the court found Valentin eligible for relief, the court

exercised its discretion not to reduce his sentence. In so doing, the court accurately

described the record; considered Valentin’s new Sentencing Guidelines range, the

18 U.S.C. § 3553(a) factors, and Valentin’s arguments for a reduction; and explained its

reasons for denying the motion. We therefore conclude that the district court did not abuse

its discretion in denying Valentin’s motion, and we affirm the court’s judgment. See

United States v. Jackson, 952 F.3d 492, 497 (4th Cir. 2020) (reviewing decision on First

Step Act motion for abuse of discretion). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2